BY-LAWS of CACI International Inc (a Delaware Corporation) TABLE OF CONTENTS ARTICLE I. OFFICES 1 Section 1. REGISTERED OFFICE 1 Section 2. OTHER OFFICES 1 ARTICLE II. MEETINGS OF SHAREHOLDERS 1 Section 1. ANNUAL MEETING 1 Section 2. SPECIAL MEETINGS 5 Section 3. ADJOURNED MEETINGS AND NOTICE THEREOF. 6 Section 4. ENTRY OF NOTICE 6 Section 5. VOTING 6 Section 6. QUORUM 6 Section 7. CONSENT OF ABSENTEES 6 Section 8. ACTION WITHOUT MEETING 6 Section 9. PROXIES 8 ARTICLE III. DIRECTORS 8 Section 1. POWERS 8 Section 2. NUMBER AND QUALIFICATIONS OF DIRECTORS 9 Section 3. ELECTION AND TERM OF OFFICE 9 Section 4. NOMINATIONS OF DIRECTORS 9 Section 5. VACANCIES 10 Section 6. PLACE OF MEETING 10 Section 7. ORGANIZATION MEETING 10 Section 8. OTHER REGULAR MEETINGS 11 Section 9. SPECIAL MEETINGS 11 Section 10. NOTICE 11 Section 11. NOTICE FOR A PARTICULAR SPECIFIED ACTION 11 Section 12. ADJOURNMENT 11 Section 13. ENTRY OF NOTICE 12 Section 14. WAIVER OF NOTICE 12 Section 15. QUORUM 12 Section 16. ACTION WITHOUT MEETING 12 Section 17. PARTICIPATION BY CONFERENCE TELEPHONE 12 Section 18. FEES AND COMPENSATION 12 ARTICLE IV. NOTICE 13 Section 1. FORM OF NOTICE 13 Section 2. WAIVER OF NOTICE 13 ARTICLE V. CORPORATE OFFICERS 13 Section 1. ENUMERATION; QUALIFICATION 14 Section 2. POWERS 14 Section 3. ELECTION 14 Section 4. TENURE 14 Section 5. CHAIRMAN OF THE BOARD 14 Section 6. CHIEF EXECUTIVE OFFICER 15 Section 7. PRESIDENT 15 Section 8. VICE PRESIDENTS 15 Section 9. CHIEF FINANCIAL OFFICER 15 Section 10. TREASURER AND ASSISTANT TREASURERS 16 Section 11. SECRETARY AND ASSISTANT SECRETARIES 16 Section 12. RESIGNATION AND REMOVAL 16 Section 13. VACANCIES 17 ARTICLE VI. MISCELLANEOUS 17 Section 1. RECORD DATE AND CLOSING STOCK BOOKS 17 A.Fixed Date 17 B.No Fixed Date 17 C.Action by Written Consent 18 Section 2. CHECKS, DRAFTS, ETC. 18 Section 3. CONTRACTS, ETC.;HOW EXECUTED 18 Section 4. CERTIFICATES OF STOCK 18 Section 5. REPRESENTATION OF SHARES OF OTHER CORPORATIONS 18 Section 6. INSPECTION OF BY-LAWS 18 Section 7. FISCAL YEAR 19 Section 8. SEAL 19 Section 9. INDEMNIFICATION OF DIRECTORS AND CORPORATE OFFICERS 19 Section 10. FORUM SELECTION 19 ARTICLE VII. AMENDMENTS 20 Section 1. POWER OF SHAREHOLDERS 20 Section 2. POWER OF DIRECTORS 20 BY-LAWS of CACI International Inc (a Delaware Corporation) ARTICLE I.
